Citation Nr: 0300858	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  02-04 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to waiver of overpayment of Section 306 
pension benefits in the amount of $3,560.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from April 1941 to June 1945.  This 
matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 determination by the 
Committee on Waivers and Compromises (Committee) at the 
Seattle, Washington, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied 
entitlement to waiver.  


REMAND

The record in this case indicates that in June 2000 the RO 
notified the appellant that she might be able to reduce 
the amount of overpayment created by submitting evidence 
of unreimbursed medical expenses within one year from the 
date of that letter.  In March 2001 the appellant 
submitted statements that may be construed as a challenge 
to the validity of the debt created, including medical 
expense information.  The Board finds that the appellant 
has submitted a timely claim that is "inextricably 
intertwined" with the issue developed on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when the validity of a debt is 
challenged, a threshold determination must be made on that 
question prior to a decision on waiver of indebtedness.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991); see 
also 38 C.F.R. § 1.911(c) (2002), VAOPGCPREC 6-98 (O.G.C. 
Prec. 6-98).  The Court has also held that two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision cannot be rendered unless 
both issues have been considered.  Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).

To ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following 
development:
1.  As the issue of whether the 
amounted of indebtedness was properly 
created is deemed to be "inextricably 
intertwined" with the issue of waiver, 
the Committee should take appropriate 
adjudicative action, and provide the 
appellant and her representative notice 
of the determination and the right to 
appeal any unfavorable determination.  
If a timely notice of disagreement is 
filed, the appellant should be 
furnished a statement of the case and 
given time to respond.

2.  Thereafter, the claims file should 
be reviewed to ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 1991 & Supp. 2002) is 
completed.  If the benefit sought 
remains denied, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of 
the case and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order. By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).



